                                                                                         MAR 13 2020
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               DANVILLE DIVISION

TERESA A. CRAIG,                )
                                )
         Appellant,             )                     Civil Action No. 4:19cv00048
                                )
v.                              )                     MEMORANDUM OPINION
                                )
CHARLES HUNTER BENDALL, et al., )                     By: Hon. Jackson L. Kiser
                                )                         Senior United States District Judge
         Appellees.             )


         This matter stems from an appeal of an adverse ruling by the bankruptcy court against

Appellant Teresa Craig (“Craig”), the debtor in the bankruptcy action below. She seeks to stay

the ruling of the bankruptcy court pending her appeal. The matter was briefed by the parties,

and I heard oral argument on the motion to stay on March 10, 2020. I have reviewed the

pleadings, arguments of the parties, and applicable law. For the reasons stated herein, I will

grant the motion to stay pending appeal.

    I.      STATEMENT OF FACTS AND PROCEDURAL BACKGROUND

         Appellant Teresa Craig (“Craig”) resides in a home on Virginia Avenue in Danville,

Virginia (“the property”). On July 16, 2007, the property was deeded from Lucy Charles

Bendall (“Mrs. Bendall”)1 to Charles E. Kober (“Kober”), and at that time, Kober signed a

note that indebted him to Mrs. Bendall for $120,000.00. A deed of trust was docketed in

Danville Circuit Court and is the only lien against the property.




1Mrs. Bendall died testate on September 5, 2018. Appellees Charles Hunter Bendall and Robert Paschall
Bendall, III (“the Bendalls”), inherited the note from their mother upon her death.
          On October 3, 2012, Kober transferred the property to Craig via quitclaim deed. Kober

continued to make payments on the note until November 2018, when Kober defaulted and

foreclosure proceedings were commenced.

          Craig filed for bankruptcy and filed a Chapter 13 plan that allegedly proposed to modify

the note on the property (a note to which she was not a party) under 11 U.S.C. § 1322. The

plan provided that Craig would pay the Bendalls $420.61 per month until the property was

sold or refinanced. Craig was to sell or refinance the property within twenty-four months of

confirmation of her proposed plan, and the balance of the note was to be paid with the

proceeds of the sale or refinancing. According to Craig, the Bendalls opposed the plan and

filed an objection in the bankruptcy court, contending that its interest in the note and the

property was not subject to the automatic stay, see 11 U.S.C. § 362 (2019). At a hearing on the

objection, the Honorable Paul M. Black questioned whether the bankruptcy court had the

authority to modify a note to which the debtor was not a party. Ultimately, Judge Black lifted

the automatic stay and ordered that Craig sell the property or refinance the remaining balance

on the note within 120 days, or the Bendalls could proceed with foreclosure. Craig appealed

that ruling, and now seeks a stay pending her appeal of Judge Black’s order lifting the automatic

stay.

    II.      STANDARD OF REVIEW

          A district court has the power, under Fed. R. Bankr. P. 8007, to stay any order of the

bankruptcy court pending appeal. “Indeed, failure to obtain a stay pending appeal may be fatal

to an appeal under the doctrine of equitable mootness if intervening rights have vested.” In

re: Hoekstra, 268 B.R. 904, 906 (Bankr. E.D. Va. 2000) (citing Farmers Bank v. Kittay, 988


                                                -2-
F.2d 498, 499 (4th Cir. 1993)). In determining whether a stay pending appeal is appropriate,

the district court must examine: “(1) whether the stay applicant has made a strong showing

that [s]he is likely to succeed on the merits; (2) whether the applicant will be irreparably injured

absent a stay; (3) whether issuance of the stay will substantially injure the other parties

interested in the proceeding; and (4) where the public interest lies.” Hilton v. Braunskill, 481

U.S. 770, 776 (1987). “The first two factors ‘are the most critical.’” Allen v. Fitzgerald for

Region Four, 590 B.R. 352, 356 (W.D. Va. 2018) (quoting Nken v. Holder, 556 U.S. 418, 434

(2009)). Moreover, “[m]ore than a mere possibility of relief is required.” Nken, 556 U.S. at 434

(internal quotations and citations omitted). “Similarly, the petitioner must show more than

some possibility of irreparable injury.” Allen, 590 B.R. at 356 (internal quotation and citation

omitted).

    III.    DISCUSSION

        In reviewing the four Hilton factors, I find that Craig had made the requisite showings

to warrant a limited stay pending appeal. There can be little doubt that, if Craig is unable to

refinance her primary residence, a forced sale or foreclosure that removes her from her home

would “irreparably injure” Craig.2 Additionally, the Bendalls would not be injured by granting

a brief stay pending this appeal.3 By their own admission at the hearing on the motion to stay,

they are receiving monthly payments from Craig equal to the monthly payments to which they




2 At oral argument, the parties averred that only a matter of days remained on the 120-day clock ordered by
Judge Black.

3Although the Bendalls assert that the property is devaluing due to Craig’s lack of care and maintenance, the
short stay necessary to resolve this appeal will not adversely affect their interests.

                                                    -3-
are entitled under the note. Likewise, the public interest lies in preserving the status quo and

allowing Craig to avail herself of the rights afforded to her under the bankruptcy laws.

       It is the first Hilton factor—likelihood of success on the merits—that is the closest

question. Section 1322(b)(2) of Title 11 of the U.S. Code states:

               [The Chapter 13 plan] may . . . modify the rights of holders of
               secured claims, other than a claim secured only by a security interest in
               real property that is the debtor’s principal residence, or of holders of
               unsecured claims, or leave unaffected the rights of holders of any
               class of claims . . . .

11 U.S.C. § 1322(b)(2) (2019) (emphasis added). This “anti-modification provision” was

enacted by Congress “to encourage the flow of capital into the home lending market by

reducing mortgagees’ risk in Chapter 13 proceedings,” Litton Loan Servicing, LP v. Beamon,

298 B.R. 508, 512 (N.D.N.Y. 2003) (internal quotation and citation omitted), and prohibits

the bankruptcy court from affirming a plan that modifies the rights of a creditor whose only

security is on the debtor’s principal residence.

       This case is complicated by the fact that, although the note held by the Bendalls is

apparently secured by the property, Craig is not an obligor under that note. Because of this, Craig

contends the bankruptcy court believed that it had no authority to order anything regarding

the note (to which the debtor is not a party) or the property it encumbers.

       In arguing that the bankruptcy court can exercise control over the disposition of the

property as part of her Chapter 13 plan, Craig cites to Johnson v. Home State Bank, 501 U.S.

78 (1991), in which the U.S. Supreme Court held that a mortgage that survived discharge of

the debtor’s personal liability was still a “claim” subject to inclusion in an approved Chapter

13 reorganization plan. This, she argues, establishes that, even absent personal liability under


                                                 -4-
a mortgage, the in rem claim against a debtor’s personal residence is subject to the bankruptcy

court’s authority, and that the bankruptcy court erred in modifying the automatic stay as it

regards her home.

          In the Johnson case, the debtor’s personal liability under a promissory note was

discharged under Chapter 7. Id. at 80. “Notwithstanding the discharge, the Bank’s right to

proceed against [the debtor] in rem survived the Chapter 7 liquidation. After the Bankruptcy

Court lifted the automatic stay protecting [the debtor’s] estate, the Bank reinitiated the

foreclosure proceedings.” Id. Before the foreclosure sale, the debtor filed for Chapter 13

protection and listed the Bank’s mortgage as a claim against the bankruptcy estate. The Bank

objected, but the Bankruptcy Court confirmed the plan which addressed the total value of the

Bank’s in rem judgment. See id. at 80–81. The Bank appealed that judgment, arguing “that the

Code does not allow a debtor to include in a Chapter 13 plan a mortgage used to secure an

obligation for which personal liability has been discharged in Chapter 7 proceedings . . . .” Id.

at 81. The Supreme Court ultimately concluded that “the surviving mortgage interest is a

‘claim’ subject to inclusion in a Chapter 13 reorganization plan . . . .” Id. at 83. The Court

stated:

                [W]e have no trouble concluding that a mortgage interest that
                survives the discharge of a debtor’s personal liability is a “claim”
                within the terms of § 101(5). Even after the debtor’s personal
                obligations have been extinguished, the mortgage holder still
                retains a “right to payment” in the form of its right to the
                proceeds from the sale of the debtor’s property. Alternatively, the
                creditor’s surviving right to foreclose on the mortgage can be
                viewed as a “right to an equitable remedy” for the debtor’s default
                on the underlying obligation. Either way, there can be no doubt
                that the surviving mortgage interest corresponds to an
                “enforceable obligation” of the debtor.


                                               -5-
                 The Court of Appeals thus erred in concluding that the discharge
                 of the petitioner’s personal liability on his promissory notes
                 constituted the complete termination of the Bank’s claim against
                 petitioner. Rather, a bankruptcy discharge extinguishes only one
                 mode of enforcing a claim—namely, an action against the debtor
                 in personam—while leaving intact another—namely, an action
                 against the debtor in rem.

Id. at 84. Based on the construction of the applicable code sections, the Court concluded the

bankruptcy court “must allow the claim if it is enforceable against either the debtor or his

property.” Id.

          Craig argues that, like the debtor in Johnson, although she has no personal liability

under the note, the in rem action against her property is a claim that may be addressed by her

Chapter 13 plan. Based on the foregoing, I believe Craig has made an adequate, preliminary

showing that the in rem action against the property she owns could be a claim subject to the

bankruptcy court’s authority under 11 U.S.C. § 1322, and which is subject to the automatic

stay, even if the bankruptcy court has no authority to adjust the note between Koder and the

Bendalls. As such, she has shown a likelihood of success on the merits, and thus is entitled to

a stay pending this appeal.4

    IV.      CONCLUSION

          Craig has made an adequate showing of all four Hilton factors, and thus is entitled to

a stay of the bankruptcy court’s order pending her appeal.




4 This preliminary finding is, of course, no guarantee of actual success on the merits. The Bendalls will have a
full and fair opportunity to litigate this point during the appeal.

                                                     -6-
      The clerk is directed to forward a copy of this Memorandum Opinion and

accompanying Order to all counsel of record.

      ENTERED this 13th day of March, 2020.



                                  s/Jackson L. Kiser
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                           -7-
